EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Brett Bostrom, on June 11, 2021, per the attached Interview Summary.

In the claims (see version dated June 8, 2021):

In claim 1, line 8: immediately after “plate” and immediately before “comprising” inserted - - having a length defining a first longitudinal extent, the upper end plate further - - to better define Applicant’s invention. 

In claim 1, line 10: immediately after “plate” and immediately before “comprising” inserted - - having a length defining a second longitudinal extent, the lower end plate further - - to better define Applicant’s invention. 

In claim 1, line 16: immediately after “an upper attachment arm” deleted “attached to the upper end plate across a longitudinally extending” and inserted instead - - extending across the first longitudinal extent and also extending upwardly from a - - to better define Applicant’s invention. 

In claim 1, line 19: immediately after “a lower attachment arm” deleted “attached to the lower end plate across a longitudinally extending” and inserted instead - - extending across the second longitudinal extent and also extending downwardly from a - - to better define Applicant’s invention. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 12, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775